            Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 1 of 7



LITTLER MENDELSON
A Professional Corporation
Attorneys for Petitioner
   PLS Financial Services, Inc.
900 Third Avenue
New York, NY 10022.4834
212.583.9600


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PLS FINANCIAL SERVICES, INC.,                        | Case No.
                          Petitioner,                |
                 -against-                           |
                                                       PETITION TO
JESENA ABREU SOLIMAN,
                                                     | COMPEL ARBITRATION
                          Respondent.
                                                     |
          Petitioner PLS FINANCIAL SERVICES, INC., (“Petitioner” or “PLS Financial”) by

 and through its attorneys, Littler Mendelson, P.C., for this Petition brought pursuant to Section

 4 of the Federal Arbitration Act, 9 U.S.C. § 4, to compel Respondent JESENA ABREU

 SOLIMAN (“Respondent” or “Soliman” and together with PLS Financial, the “Parties”) to

 arbitrate claims against her former employer PLS Check Cashers of New York, Inc.

 (“PLSCCNY”) on an individual basis in accordance with the Parties’ binding and mandatory

 arbitration agreement, alleges as follows:

                                        NATURE OF THE ACTION

          1.       PLS Financial brings this Petition pursuant to Section 4 of the Federal

 Arbitration Act (“FAA”) to compel Soliman to arbitrate all claims she brought, or could have

 brought, against PLSCCNY in a civil action filed in the Supreme Court of the State of New

 York, County of New York on October 25, 2018 titled Jesena Soliman, on behalf of herself and




FIRMWIDE:162342609.3 090114.1063
             Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 2 of 7



 all others similarly situated against PLS Check Cashers of New York, Inc., Index No. 159898-

 2018 (the “Complaint”) on an individual basis. See attached Exhibit A. Soliman filed this

 Complaint alleging claims on behalf herself and a putative class of other similarly situated

 individual in state court even though she was contractually precluded from filing any claim on

 behalf of any other persons. The Parties’ arbitration agreement requires that the claims brought

 by Soliman in the Complaint be submitted to binding arbitration in New York on an individual

 basis solely on her own behalf. See attached Exhibit B.

                                               PARTIES

        2.       Petitioner PLS Financial is a citizen of Illinois. It is a corporation incorporated

under the laws of the State of Illinois, with its principal place of business in Chicago, Illinois.

PLS Financial provides support services, including human resources, legal counsel, payroll

processing, marketing, accounting, and related services to various affiliated entities, including

Respondent’s former employer, PLSCCNY. See attached Exhibit C, Declaration of Tracie

Marcus at ¶ 4.

        3.       Respondent Soliman is a citizen of New York. Soliman was employed as a non-

exempt hourly paid “Customer Service Representative” by PLSCCNY from August 15, 2016

until her separation effective October 13, 2018. Id. at ¶ 5.

                                           JURISDICTION

        4.       This Court has jurisdiction over the Petition pursuant to 28 U.S.C. § 1332 because

the Parties to this Petition are citizens of different states.

        5.       The amount in controversy requirement set forth in 28 U.S.C. § 1332(a) is also

satisfied. Soliman seeks actual and liquidated damages for herself and a putative class alleged to

be in excess of 100 putative “class members” for unpaid wages arising from alleged non-

payment of “uniform maintenance pay or reimbursement” under Article 19 of the New York


                                                    -2-
FIRMWIDE:162342609.3 090114.1063
             Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 3 of 7



Labor Law for a period of six years (312 weeks). See Exhibit A at ¶¶ 16-19. Article 19 of the

New York Labor Law currently sets the weekly uniform maintenance pay at $11.20. Based on

the length of Soliman’s own employment totaling 112 weeks, a conservative estimate of the

amount of actual and liquidated damages in controversy exceeds $250,000.

        5.       Venue is proper in this Court pursuant to 9 U.S.C. § 4 and because a substantial

part of the events giving rise to this action occurred in this judicial district. Venue is also proper

here because the Parties’ written arbitration agreement provides for individual mandatory

binding arbitration in New York.

                                       RELEVANT FACTS

        6.       PLS Financial provides administrative support services, including legal, payroll,

and human resources support, to several different entities including PLSCCNY, a retail financial

services provider that operates multiple currency exchange locations throughout New York. See

Ex. C at ¶ 4.

        7.       Soliman was employed as a non-exempt hourly paid Customer Service

Representative by PLSCCNY from August 15, 2016 until her separation effective October 13,

2018. Id. at ¶ 5.

        8.       On August 15, 2016, Soliman executed an “Arbitration Policy/Agreement”

(“Arbitration Agreement”) with PLS Financial. PLS Financial executed the Arbitration

Agreement on July 12, 2016. Id. at ¶ 6.

        9.       Under Section 1 of the Arbitration Agreement, the Parties agreed that “all

disputes regarding the employment relationship … [including] compensation, pay, benefits …

and any and all state statutes addressing the same or similar subjects” must be resolved “only by

an arbitrator through final and binding arbitration and not by way of court or jury trial”.

See Ex. B at §1 (Emphasis added.)


                                                 -3-
FIRMWIDE:162342609.3 090114.1063
            Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 4 of 7



        10.      The Parties further agreed that the “Agreement is enforceable under the Federal

Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”)”. The Parties also agreed that the “location of the

arbitration proceeding shall be no more than 45 miles from the location where Employee last

worked for any PLS entity.” Id. The location where Soliman last worked for any PLS entity was

the Bronx, New York. See Ex. C at ¶ 5.

        11.      The Parties agreed that their claims would be arbitrated on an individual basis

only. Specifically, the Arbitration Agreement expressly prohibited class claims, stating:

        “Employee and PLS agree to bring any Covered Claim on an individual basis only.
             This Agreement prohibits Employee and PLS from:
             i.     filing a class action, collective action, representative action,
                    private attorney general action , or similar proceeding;
             ii.    opting into a class action, collective action, representative
                    action, private attorney general action, or similar proceeding;
             iii.   becoming a class member in a class action, collective action,
                    representative action, private attorney general action, or
                    similar proceeding; or
             iv.    recovering through a class action, collective action, representative
                    action, private attorney general action, or similar proceeding.”
                    Id. at § 4. (Emphasis in original.)

        12.      Soliman had the opportunity to opt out of the Arbitration Agreement by

submitting an “Arbitration Policy/Agreement Opt Out Form” within thirty (30) days of her

execution of the Arbitration Agreement. Id. at § 9. Soliman elected not to opt out of the

Arbitration Agreement. See Ex. C at ¶ 7.

        13.      “By not opting out of this Agreement within the [30 day] Opt-Out Period”

Soliman agreed that “she will be deemed to have agreed to be bound by this Agreement.” Id.

        14.      Soliman      signed   and   dated    the   Arbitration   Agreement   indicating   her

acknowledgement, understanding, and acceptance of the terms contained therein. Id.

        15.      It was also agreed that the Arbitration Agreement remains in effect “after

Employee is no longer employed by any PLS entity.” Id.



                                                     -4-
FIRMWIDE:162342609.3 090114.1063
            Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 5 of 7



        16.      Both PLS Financial and Soliman voluntarily relinquished their ability to bring

class claims related to Soliman’s employment. The Parties agreed that any dispute related to

Soliman’s employment would be resolved exclusively on an individual basis through final and

binding arbitration in New York.

        17.      Notwithstanding these clear contractual provisions, on October 25, 2018, Soliman

filed a complaint against PLSCCNY to recover alleged unpaid wages related to uniform

maintenance expenses owed to Soliman and “all similarly situated persons who are presently or

were formerly employed by PLS” in the Supreme Court of the State of New York. See Ex. A.

          18.      The Complaint’s claims are directly related to Soliman’s employment and are

 among the express claims covered by the Arbitration Agreement.

          19.      By the plain terms of the Arbitration Agreement, Soliman’s wage related claims

 must be resolved on an individual basis through binding arbitration in New York. See Ex. B at §

 1. The filing of the Complaint alleging putative class claims in state court directly violated the

 Parties’ Arbitration Agreement.

          20.      Because Soliman’s claims should have been brought solely on an individual

 basis and through arbitration, PLS has demanded that Soliman withdraw her state court putative

 class action complaint. Soliman has refused. As an alternative, PLS offered to stay the state

 case pending arbitration of Soliman’s individual claim provided that Soliman also stipulated

 that the class allegations in the pending state Complaint be stricken or withdrawn with

 prejudice. See Exhibit D, Declaration of Ines Monte.

          21.      Soliman has acknowledged that she must proceed on her individual claims in

 arbitration, but has refused to stipulate to the dismissal or withdrawal of the putative class

 allegations in her complaint. Soliman maintains that notwithstanding the Parties’ unequivocal




                                                 -5-
FIRMWIDE:162342609.3 090114.1063
            Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 6 of 7



 arbitration agreement, by virtue of filing a putative class complaint in direct violation of the

 agreement, she is entitled “to provide notification to the putative class of the arbitration's

 resolution.” Id.

          22.      PLS Financial intends to file a motion to dismiss or to strike the class allegations

 while staying Soliman’s individual claims in the state court Complaint pending this Court’s

 resolution of this Petition.

                                           COUNT I
                       Order Compelling Arbitration Pursuant to 9 U.S.C. § 4

          23.      PLS Financial repeats and re-alleges the allegations set forth in Paragraphs 1

 through 22 above as if fully set forth herein.

          24.      The Arbitration Agreement is a valid and enforceable contract between PLS

 Financial and Soliman. The Arbitration Agreement requires that any and all claims related to

 Soliman’s employment at PLSCCNY, including claims for any underpayment of wages or other

 compensation or benefits under state law, be decided exclusively on an individual basis through

 mandatory binding arbitration in New York.

          25.      Soliman filed her Complaint in state court as a putative class action in direct

 contravention of her Arbitration Agreement. Pursuant to Section 4 of the Federal Arbitration

 Act, 9 U.S.C. § 4, this Court has authority to compel Soliman to arbitrate the claims brought in

 the Action solely on an individual basis in this district. Soliman has no entitlement to send

 notice of any resolution in the arbitration to a putative class that she has no standing to

 represent, under the express terms of the Arbitration Agreement. Pursuant to Section 4 of the

 Federal Arbitration Act, 9 U.S.C. § 4, this Court has authority to compel Soliman to withdraw

 or strike the purported class allegations in the Action.




                                                   -6-
FIRMWIDE:162342609.3 090114.1063
            Case 1:19-cv-01443-JGK Document 1 Filed 02/14/19 Page 7 of 7



                                        PRAYER FOR RELIEF

          WHEREFORE, Petitioner demands judgment as follows:

          A.        That the Court issue an order, pursuant to Section 4 of the Federal Arbitration

 Act, compelling Respondent Jesena Abreu Soliman to submit to binding arbitration in New

 York on an individual basis all claims asserted in the Action, as well as any and all claims that

 could be brought in such Action that relate to Soliman’s employment at PLS Check Cashers of

 New York, Inc.

          B.        That the Court issue an order, pursuant to Section 4 of the Federal Arbitration

 Act, compelling Respondent Jesena Abreu Soliman to withdraw or dismiss any putative class

 claims asserted in the Action.

          C.        That the Court grant any other relief that it deems just and proper.

Dated:     February 14, 2019                               LITTLER MENDELSON, P.C.
           New York, NY
                                                           By: /s/ Eric D. Witkin
                                                                    Eric D. Witkin
                                                           900 Third Avenue
                                                           New York, NY 10022
                                                           (212) 583-9600

                                                           Ines Monte (pro hac vice application to be filed)
                                                           321 North Clark Street, Suite 1000
                                                           Chicago, IL 60654
                                                           (312) 372-5520
                                                         Attorneys for Petitioner PLS Financial Services,
                                                         Inc.




                                                   -7-
FIRMWIDE:162342609.3 090114.1063
